DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3, 5, 7, 9, 11, 13, 15 and 18-20 are allowed.
Claim 1 recites, inter alia, the main relay including a first relay through which the first power line is electrically connected to the positive electrode and a second relay through which the second power line is electrically connected to the second electrode; a pre-charge relay and a pre-charge device, the pre-charge relay and the pre-charge device being coupled in parallel to one of the first relay and the second relay so that the pre-charge relay being allowed to couple the battery and the power line through the pre-charge device; a power supply unit configured to receive electric power from the power line and supply a power supply voltage to the electric device; and a controller configured to perform a control of electric power transmission through the power line, the controller being configured to execute pre-charge processing on a request for operation of the power supply -3- Application No.: 16/717,572 Docket No.: A04074US00 unit, with the main relay being in a state where the one of the first relay and the second relay is turned off and another of the first relay and the second relay is turned on, and with the electric power acquirer being available for electric power acquisition, the pre-charge processing including turning on the pre-charge relay to raise a voltage between the first power line and the second power line, and cause, sequentially following the executing the pre-charge processing, a transition of a mode of the electric power transmission to a first direct transmission mode, the first direct transmission mode including transmitting electric power acquired by the electric power acquirer to the power supply unit in a state where the pre-charge relay is turned off, and the first relay, the second relay or both of the first relay and the second relay are turned off. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859